F|LED lN

 

 

Appellate Case Style:

 

 
  
  

 

 

_Companion Case No.\'

 

 

 

A_r'nended/corrected statements DOCKETING STATEMENT (Civil)

 

 

    
    

 

..L;, ` ' "r» saw `

I:Iv Organizgtion (c~‘hoose one)

 

 

    
   
 
 
  
  
   
  

§§

i

    
  
 

First Name:
Middle Name£

 

First Namef

§§“""

 

 

 

 

 

Last Name:`

Suff`lX;f

 

Middle Name: {:Q.

 

 

 

 

 

 

 

j PrO 361 ©/ n n Address 1:' .
Add_ress_Z:-
Cit'y':l'

State: ' glan

\,m .,g

 

 

 

 

n "~ d _ - ` Telephohe:

 

 

 

 

 

     
   

,3. `)

Person f:|Organization ,`(choose one)

 

 

v First Name:,

Middle Name:;

 

 

 

 

      

 

First Name: f~’ '
Middle `Name;. ‘

 

 

L.ast - Name: '

Suff`lx:#

 

Last Name:

      
   
 

 

Address l:

 

'Address 2:

 

 

 

 

Email':

SBN:

 

 

 

 

 

 

 

 

Pa`ge 1 of 7`;

 

 

 

 

   

 

Type of judgment:

 

 
   

If mailed to the trial court clerk, also give the date mailed:

Int_erlocutory appeal of appealable order: |:] Yes [:] No

lf yes, please specify statutory or other‘basis on which interlocutory order is appealable (See TRAP 28):

 

 

 

 

 

`,,

Accelerated appeal (See TRAP 28): l:| Ye$ E NO

/,*
s \, .

 

»..`.ii

.-

If yes, please specify statutory or other basis on which appeal is accelerated:r

Parental Termin,ation or Child Protection? (See TRAP 258.4): [:]Yes [ZSIo

P;nn.i_ssive? (see TRAP 28.3); l:\ YeS [:l'NO
If yes, please sp

 

 

 

ecify statutory or other basis for such status:

 

 

 

 

 

r.

Agreed? (see TRAP`zs.z); E Yes I:l NO
lfyes, please specify statutory or other basis for such status:

 

in 4 gear § ask § t

 

area
y iv a ~ d w a e~ _, ~ 1“,. , ~

 

 

 

 

"`é¢

 

Appe'al should receive precedence, preference, or priority under statute or rule': [:l YCS I:i N°

 

statutory or other basis for such status:

.v x‘¢,
.» »»‘~

 

Ifyes,- please specify

   

Does this case involve an amount under $10.0,00_0? [:I Yes. h

0
Judgment or order disposes of all parties and issues:- _ Yes |:]No
Appeal from final judgment E’és [:] No

Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?

EGes l:]No

  
 

 

  

   
 

 

  

Motion for New Trial:'
Motion to Modify Judg,m_ent_:

Request for F indings of Fact
and Conclusions of Law:y

  
  

 

Motion to Reinstate:

   
  

Mot_ion under TRCP 306a:
Other:

If yes, date filed: § §
If yes, date filed;
If yes, date filed:

Ifyes, date iiled:

 

 

 

If other, please specify:

 

 
 

 

 

. s

   

 

   

Affidavit filed in trial court1 [] Yes Mo If`yes, date filed:

Contest filed in trial court:

Date ruling on contest due:

 

 

 

Ruling on contest: [:} Sustained` E Overruled - Date of ruling

If yes,- date' filed: »

 

 

 

 

Page 2 of 7

 

 

 

 

 

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal? [:|Y'es 260
If yes, please attach a copy of the petition. v

   

 

 

    
     

   

 

, asst rea " , . :...

Clerk'.s» Re.cord:

TrialC_ourt Clerk: Mrict [:] Co vty 1
o \' ,

Was clerk's record requested? 7 - `Ye`s

 

 

 

Co'unty:

 

T`ri'al Court Docket N timber (Cause No.):

 
  
 

If yes, date requested:

 

 

 

    
 
  
 
  
 

 

 

 

Trial Judge (who tried or disposed of case): d If no, date irwin be requested; l `,

First Name: ii ’ o 5 ” f ja Were payment arrangements made with clerk? ,
Middle Name: es |:]No [:}Indigent

Last Name:

(Note: No request required under TRAP 34._5(a),(b))

 

 

 

 

 

Sufflx:
Address l:
Address.Z :
City`:
State: ;'I'"
Teleph'one:
Fax:
Email:

 

Reporter's or Recorder's Record:
Is there a reporter's record?l [] Yes [?_(No

Was repjorter's record requested? m Yes No

Was there areporter's record electronically recorded? [j Yes 134
If yes, date requested:

 

 

If'no, date it will be requested: f ,
Were payment arrangements made with the court reporter/court recorder? EYCS Gk, l:]lndigent

 

 

 

Page 3 of 7

 

 

dow Reporter I:| Court Recorder
l:l Official [:] Substitute

 

 

_ First Name:
Middle Name: lt y

   
   
  
  
 
  
   

 

 

Last Name:-
Suffix: am
Address 11
Address _2;:

 

 

 

 

Telephone`:
starr

Fax:

 

 

 

Supersedeas bond filed:;|:IYes Q/No Ifyes, date filed: ' '
Wiii rile; [:]Yes 'E/No

    

 

 

 

 

 

 

 

 

 

 

 

If yes, who was the mediator?

 

 

 

 

What type of ADR procedure?

 

 

At what stage did the case go through ADR? [:j Pr_e-Trial [:'| POSt.Trial
If other, please specify; ' ‘ ~" ~ y 1 ~

|:] Othcr`

 

 

 

 

 

prejudice _to the right to raise additional issues or request additional relief):

Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without

 

 

 

 

 

 

 

 

' Page 4 of 7

 

 

 

 

 

 

Attomey's fees (trial):

 

Attomey's fees (appellate):
.Other: HN“

 

 

 

If other, please specify:

 

Will you challenge this Court's jurisdiction? [:| Yes §§
Does judgment have language that one or more parties "tak_e nothing"? [] Yes |:| No
Does judgment have a Mother Hubbard clause? [:]Yes l:] No

 

 
 

Other basis for finality? § a ur 1 §§ ~ tr y
Rate the complexity of the case (use l for least and 5 for most complex): [Z/ [:] 2 md 4 [:] 5

Please make my answer to the preceding questions known l;Yerparties in this case.
No

 

 

Can the parties agree on an appellate mediator? [;l Yes

 

If yes, please give n_ar'ne,- address, telephone,- fax and email addr,'ess: ' ',»,

 

Name y _r Address Telephor`ie U § _ y Email ‘

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 7

 

 

 

 

The Courts of Appeals listed above, i`n conjunction with the State Bar of Texas Appellate S_ection Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent t_he appellant' 1n
the appeal before this Court

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Progr'arn Pamphlet available in paper form a_t the Cl_er_k"s Office o_r on the lntemet at
www.tex-app.org. If'your case is selected and matched with a volunteer lawyer, youwill receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.

Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Progra'm, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly`, you should not forego seeking other counsel to represent you
in this proceeding By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case including parties and background, through selected lntemet sites and Listserv to its pool of volunteer appellate
attorneys..

Do you Want this case to be considered for inclusion m the Pro Bono Program? [:] Yes |:l No

Do you authorize the Pro Bono Committee t_o contact your trial counsel of record m this matter to answer questions the committee may have
regarding the appeal? Ei Yes i:l NO

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion m the Pro Bono Program.

If you-have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services F ederal Poverty Guidelines? ll Yes' [:] No ,

Are you willing to disclose your financial circumstances to the Pro Bono Committee? i:_l Yes i:l No

If'yes, please attach an Affidavit of Indigency completed and executed by the appellanth appellee S_ample forms may be found in the Clerk's
Office or on the intemet at hitp_://www.tex-app_.r_);g. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; us_e a separate attachment, if necessary).

 

 

»J @a/t